DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 07/01/2022.
B.	Claims 1-17 remains pending. 


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

 Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisano, Katsumi et al. (US Pub. 2006/0034043 A1), herein referred to as “Hisano” in view of Kim, Dae-myung et al. (US Pub. 2015/0212647 A1), herein referred to as “Kim”.


As for claims 11, 1 and 16, Hisano teaches. A display apparatus and corresponding medium comprising: 
a detection unit that detects an operation of an operator (par.51-52 using emulation module, the user can input via touch panel of the first display where the emulation module detects operation that the user/operator is trying to execute, e.g. virtual mouse); 

a first display (second display 10; fig. 1A) unit that displays a plurality of display elements on a first display surface, the first display surface being not touch-sensitive (par.38 non-touch screen first display item 10);

 and a second display (first display 20; fig. 1A) unit that displays a specific display element on a second display surface according to an operation performed on the second display surface in response to the operation detected by the detection unit (par.38 and 52 user can input onto the first display as it has a touch panel fitted onto the display panel). 

Hisano does not teach that a user can drag content from one screen to a second screen; however in the same field of endeavor Kim teaches a first display unit that displays a plurality of display elements on a first display surface, 
the first display unit causes a movement of the plurality of display elements displayed on the first display surface, a specific display element is selected from the plurality of display elements based on the movement of the plurality of display elements (par. 195; fig. 19 user can select objects displayed on first screen and controller extracts contents)
a specific display element (fig. 21 shows a two screen device wherein each screen is connected to one another in a hinge set up much like Hisano, but the user interface of the left screen can be specific in such that the user can select it for moving); the specific display element be selected to be displayed on the second display surface (fig. 21, par. 202 the specified content from the left screen can be gestured/dragged onto the right second screen for display; also note figures 22 and 25 depicted the same functionality across different applications).

It would have been obvious to one of ordinary skill in the art before the effective fling date the claimed invention to combine Kim into Hisano because Kim suggests in paragraph 14 that in a multi-screen environment one would need to execute such various services and function and not only a button and a touch pad but also a method for performing or producing additional inputs are required and therefore one of ordinary skill would recognize that Hisano would benefit from the additional functionality supported by Kim.

As for claim 2, Hisano teaches. The display apparatus according to claim 1, wherein the second display unit displays all or part of at least one display element in a first area of the second display surface, the at least one display element being one of the plurality of display elements displayed on the first display surface (fig.1A virtual devices such as keys of keyboard and buttons of mouse are examples of displayed elements), and displays the specific display element in a second area of the second display surface, the specific display element being selected from the at least one display element by a first operation that comes in contact with the first area of the second display surface (fig.5A step s103 – s105 the image of emulation (keyboard, mouse etc…) is displayed on the first display having a touch panel that acquires positional touch information form the user wherein the emulation module converts positional information based upon what virtual device is displayed to then perform the following appropriate actions associated with virtual device currently displayed). 

As for claim 3, Hisano teaches. The display apparatus according to claim 2, wherein the second display unit displays all or part of one display element as all or part of the at least one display element, the one display element being one of the plurality of display elements displayed on the first display surface and displayed on a side near the second display surface (fig.9 displays part of keyboard and other controls for user input). 

As for claim 4, Hisano teaches. The display apparatus according to claim 2, wherein the second display unit displays all or part of the at least one display element of the plurality of display elements displayed on the first display surface, in the first area according to a second operation performed on the second display surface (fig.13 depicts user inputting view virtual mouse to manipulate virtual drawing apparatus of second display).

As for claim 5, Hisano teaches. The display apparatus according to claim 4, wherein the first operation is a swipe operation in a first direction, the swipe operation starting in the first area, and the second operation is a swipe operation in a second direction, the swipe operation starting in the first area (fig.14; par.68 user can swipe on lever for user operation). 

As for claim 6, Hisano teaches. The display apparatus according to claim 4, wherein the first operation is a swipe operation starting in the first area, and the second operation is a swipe operation starting in the second area (fig.14; par.68 user can swipe on lever for user operation). 

As for claim 7, Hisano teaches. The display apparatus according to claim 2, wherein the second display unit displays all or part of the at least one display element in the first area, the at least one display element being sequentially selected from the plurality of display elements displayed on the first display surface without an operation of an operator (fig.11 sequential display of images displayed in second display from video file for video editing within a video application within storage the user preforming editing via virtual devices 46 that are displayed in first display). 

As for claim 8, Hisano teaches. The display apparatus according to claim 1, wherein the first display unit causes movement of the plurality of display elements displayed on the first display surface, and the second display unit displays a display element as the specific display element on the second display surface, the display element being one of the plurality of display elements displayed on the first display surface and in a predetermined state by the movement when a first operation is performed (fig.12 depicts slider controls that change state of information displayed in second display; this is only one example as the user is able to manipulate virtual devices that are emulated for interaction with content displayed in second display). 

As for claim 9, Hisano teaches. The display apparatus according to claim 8, wherein the first display unit causes movement of the plurality of display elements displayed on the first display surface according to a second operation (fig.11 movement of images on second display screen from video can be manipulate with virtual devices on first display screen). 

As for claim 10, Hisano teaches. The display apparatus according to claim 8, wherein the first display unit causes movement of the plurality of display elements displayed on the first display surface without an operation of an operator (fig.14 user swipes on lever control which then causes information to be displayed in response to swipe touch from user; e.g. video game). 

As for claim 12, Hisano teaches. The display apparatus according to claim 11, wherein the operation is an operation to indicate a position on the first display surface on which the specific display element is displayed (fig.14; par.68 user can swipe on lever for user operation). 

As for claim 13, Hisano teaches. The display apparatus according to claim 12, wherein the operation to indicate a position on the first display surface is an operation to glance at the position (Fig. 13 virtual devices that user views/glance at display panels to make and interact with selections; more functional information is needed otherwise at this limitation). 

As for claim 14, Hisano teaches. The display apparatus according to claim 12, wherein the operation to indicate a position on the first display surface is an operation to point to the position (par.51 pointing device). 

As for claim 15, Hisano teaches. The display apparatus according to claim 11, wherein the operation is an operation to indicate identification information of the specific display element with finger (par.46 finger used for touch input).

As for claim 17, Hisano teaches. The display apparatus according to Claim 1, wherein the specific display element to be displayed on the second display surface is being selected to be displayed on the second display surface from the plurality of display elements displayed on the first display surface, by an operation performed on the second display surface (fig.9-15 shows various applications where the user can interact with one display screen 22 and graphics from one interacted display screen can affect the display output of the second display screen 10).

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 

A1.	Applicant argues that Hisano in view of Kim does not teach ““a specific display element is selected from the plurality of display elements based on the movement of the plurality of display elements ... a second display unit that displays the specific display element on a second display surface in response to an operation performed on the second display surface”.
R1.	Examiner does not agree, Kim teaches specifically within paragraphs 194-195 and 242 describes that a single object wherein a non-structured screen comprise of multiple objects can be selected from a first screen showing a non-structured layout of objects such that based upon user input on a second screen and displaying the extracted content (single or multiple) object(s) of the first screen to the second screen.
Examiner recommends an amendment that focuses on fig. 18-19 and 22 of present application as presented on page 7 of remarks, as the claims do not actually describe this particular layout and user manipulation.
[0194]
With reference to FIG. 19, the sensor 150 of the multi display apparatus 100 first senses the first user manipulation on the first display 190 a (operation S1910). That is, the first display 190 a displays the nonstructured first screen, and the sensor senses that there is a first user manipulation at a nondecisive location of the first screen.
[0195]
The controller 130 extracts contents displayed on the first display 190 a according to the sensed first user manipulation (operation S1920). In addition, the sensor 150 senses a second user manipulation on the second display 190 a (operation S1930). That is, the second display 190 b displays the nonstructured second screen, and the sensor 150 senses that there is a second user manipulation at a nondecisive location of the second screen. The controller 130 displays the screen on the second display 190 b corresponding to the extracted contents from the first display 190 a according to the second user manipulation (operation S1940).
[0242]
The touch sensor 151 is a sensor which may sense contact of the user object 50 regarding the multi display (dual display) 190 of the multi display apparatus 100. That is, the touch sensor 151 denotes a sensor which may sense an input of touching the first display 190 a or the second display 190 b and selecting an object displayed on the touched display. The touch sensor 151 may be classified as an electrostatic type and a piezoelectric type depending on the method of sensing the touch of the user. The touch sensor 151 according to an exemplary embodiment of the present general concept may be embodied as any one of the two types. The touch sensor 151 may be included in the multi display 190 together with a display panel 235 (illustrated in FIG. 29).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 26, 2022